Per Curiam.
The convenience of the witnesses residing in Wyoming county will be fully secured by taking their evidence before a referee to be appointed for that purpose in the vicinity where they reside, and reading the evidence so taken upon the trial of the action. To attain that result the order will be reversed with costs to abide the event, and an order made changing the place of trial to the county of Wyoming unless twenty days after service of notice of the order to be entered herein, the plaintiffs stipulate that the evidence of such witnesses as the defendant may desire to take in the county of Wyoming shall be so taken before a referee selected by the parties, or, if they cannot agree, to be appointed by the court; such evidence to be read upon the trial with the same effect as though the witnesses were personally present, and in case such stipulation be given, then the order will be affirmed with costs to abide the event.